Citation Nr: 0325907	
Decision Date: 10/01/03    Archive Date: 10/15/03

DOCKET NO.  99-09 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia,
South Carolina


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of an allergic reaction to 
medication used to treat the veteran at the Dorn Veterans 
Hospital in Columbia, South Carolina, in October 1996.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel




REMAND

On September 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Arrange for a VA examination or examinations 
(which may include an allergy examination and 
dermatological examination), in order to address 
the veteran's contentions that residuals, 
specified as prolonged swelling in both legs and 
an ulcer of the left heel, resulted from an 
allergy to Amoxicillin used by VA to treat him in 
October 1996.  Based upon the results of the 
examination(s), review of the medical evidence in 
the claims file, and sound medical principles, 
each examiner should provide an assessment of any 
current manifestations attributable to the 
claimed allergic reaction, to include the 
presence or absence of swelling in both legs and 
an ulcer of the left heel.

a.  The examiner should provide an opinion as to 
whether it is at least as likely as not that the 
allergic reaction and any currently manifested 
symptoms was/were caused by treatment and/or 
medication administered by VA in October 1996.

b.  If the examiner finds that the veteran 
currently manifests symptoms/disabilities due to 
an allergic reaction resulting from the 
treatment/medication administered by VA in 
October 1996, he/she should provide an opinion 
as to whether those manifestations constituted a 
chronic, ongoing disability, or an acute 
reaction which resolved without residuals. 

c.  If it is determined that the veteran 
currently has a chronic disability resulting 
from the October 1996 VA treatment and/or 
medication; a medical opinion addressing whether 
the chronic disability, claimed as prolonged 
swelling in both legs and an ulcer of the left 
heel, is the result of carelessness, negligence, 
lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA 
health care providers, or an event not 
reasonably foreseeable when the 
treatment/medication was administered is 
requested for the record.  The role of the 
veteran's medical history should be considered 
and discussed in the explanation of thes 
opinion.  In this regard, the service medical 
records document an allergic reaction to 
Ampicillin, and the veteran maintains that, 
prior to 1996, he reported to VA his allergy to 
penicillin, which should have been a matter of 
record.  The physician(s) providing the opinion 
should include the complete rationale underlying 
its conclusions.  

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER 
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





